Citation Nr: 1028305	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  07-39 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for chronic headaches consistent with tension headaches 
(headaches).

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to 
September 1967.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In May 2010, the Veteran testified in a personal hearing before 
the undersigned Veterans Law Judge.  A copy of the hearing 
transcript is associated with the claims file.

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's headaches occur from three to four times per week 
and generally last from 30 minutes to 8 to 10 hours.  They have 
not resulted in prostrating or incapacitating episodes.  There 
are no neurological impairments and no evidence of multi-infarct 
dementia associated with brain trauma.






CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent for 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.124a, 4.130, 
Diagnostic Codes 8100, 9304-8045 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function, will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
concerning VA benefits, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 
(2007), and whether the veteran is entitled to an increased 
evaluation for separate periods based on the facts found during 
the appeal period.  In Fenderson, the U.S. Court of Appeals for 
Veterans Claims (Court) held that evidence to be considered in 
the appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of the 
disorder.  In that decision, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed with, 
it was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Id. at 126.  Hart appears to extend Fenderson 
to all increased evaluation claims.

The basis of disability evaluations is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life, including 
employment.  38 C.F.R. § 4.10.

Service connection was established for headaches in an April 2005 
rating decision.  Currently, a 10 percent disability evaluation 
is in place.

The Board notes that the criteria for evaluating residuals of 
traumatic brain injury were recently revised.  However, these 
revisions apply only to applications for benefits received by VA 
on or after October 23, 2008.  The older criteria will apply to 
applications received by VA before that date, including the 
instant claim.  In any event, the Veteran's headaches are not the 
result of a traumatic brain injury.

The Veteran's headaches were evaluated by the RO in May 2007 
under 8045, which is the basis for the evaluation assigned.  
Diagnostic Code 8045 pertains to brain disease due to trauma.  
Diagnostic Code 9304 pertains to dementia due to head trauma.  38 
C.F.R. § 4.124a, Diagnostic Code 8045-9304.

Diagnostic Code 8045 provides that purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, facial 
nerve paralysis, etc., following trauma to the brain will be 
rated under the diagnostic codes specifically dealing with such 
disabilities. 

Under Diagnostic Code 9304, purely subjective complaints, such as 
headache, dizziness, insomnia, etc., are rated a maximum of 10 
percent.  This 10 percent rating cannot be combined with any 
other rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under 
Diagnostic Code 9304 are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain trauma.  
38 C.F.R. § 4.124a, Diagnostic Code 8045; 38 C.F.R. § 4.130, 
Diagnostic Code 9304. 

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994) (DSM-IV), multi-infarct dementia 
is manifested by: 

a)	Both memory impairment AND one or more of 
the following cognitive disturbances: 
language disturbance; impaired ability to 
carry out motor activities despite intact 
motor function; failure to recognize or 
identify objects despite intact sensory 
function; disturbance in executive 
functioning (i.e., planning, organizing, 
sequencing, abstracting);

b)	Cognitive defects, as listed above, each 
causing significant impairment in social or 
occupational functioning and representing a 
significant decline from a previous level 
of functioning;

c)	Focal neurological signs and symptoms or 
laboratory evidence indicative of 
cerebrovascular disease that are judged to 
be etiologically related to the 
disturbance.

The Veteran underwent a magnetic resonance imaging (MRI) of his 
brain in August 2000.  Results revealed that there were no 
abnormal enhancing lesions within the brain parenchyma following 
gadolinium administration.  There was no midline shift, mass 
effect, or hemorrhage seen.  The Veteran's ventricular system was 
normal and symmetrical for his age and there were no extra-axial 
fluid collections seen.

In a May 2009 VA examination, the Veteran reported that his 
headaches occur in the bilateral frontal region and within 
minutes, it builds to a pounding headache.  The headache severity 
usually ranges from 4 to 9 on a 10 point scale.  The duration of 
the headache ranges from 30 minutes to 8 to 10 hours.  Most of 
the time, the headache lasts one hour.  He averages about three 
to four headaches per week and has no clear warning signs that a 
headache is about to occur.  The Veteran tends to lie in a quiet 
room or uses an ice pack on this forehead to try to treat this 
headache.  He takes aspirin to try and alleviate the pain, but 
takes no other medication for his headaches.  There was no nausea 
or vomiting associated with his headaches, and the Veteran did 
not have hypersensitivity to sound or light.

The Veteran was also afforded a psychiatric examination in May 
2009.  The examiner indicated that the Veteran did not report any 
major sleep disturbances or major fatigue, other than aging and 
fatigue from his multiple medical problems.  The Veteran did not 
report any difficulty concentrating or major restlessness and did 
not display any memory problems.  Ultimately, the Veteran had no 
cognitive disturbances or defects and there was no psychiatric 
diagnosis assigned to the Veteran upon examination.

Significantly, the Veteran's complaints associated with his 
service-connected headaches are purely subjective and only 
include headaches.  The evidence does not reflect that he has 
been diagnosed with multi-infarct dementia associated with brain 
trauma and an MRI revealed unremarkable results.  Accordingly, 
Diagnostic Code 9304 cannot serve as a basis for an increased 
rating in this particular case.  38 C.F.R. § 4.130, Diagnostic 
Code 9304.

Alternatively, as the Veteran's service-connected disability is 
manifested by headaches, the Board finds that Diagnostic Code 
8100, which pertains to migraine headaches, is also applicable by 
analogy.  38 C.F.R. § 4.124a, DC 8100 (2009) (though the Board 
must take into consideration that the Veteran does not have 
"migraine" headaches).  Under Diagnostic Code 8100, a 10 
percent rating is warranted for characteristic prostrating 
attacks averaging one in two months over the last several months.  
A 30 percent rating is warranted for characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  A maximum 50 percent rating is warranted for 
very frequent completely prostrating attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.

The rating criteria do not define "prostrating;" nor has the 
Court. Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which 
the Court quotes Diagnostic Code 8100 verbatim but does not 
specifically address the matter of what is a prostrating 
attack.).  By way of reference, the Board notes that according to 
WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE 
EDITION (1986), p. 1080, "prostration" is defined as "utter 
physical exhaustion or helplessness."  A very similar definition 
is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th 
Ed. 1994), in which "prostration" is defined as "extreme 
exhaustion or powerlessness."

In this case, the evidence does not indicate that the criteria 
for a rating in excess of 10 percent under Diagnostic Code 8100 
are met.  On VA examination in May 2009, as discussed above, the 
Veteran reported that his headaches occur about three to four 
headaches per week.  While the Veteran also reported that he 
experienced fatigue over the past few years, he rated his fatigue 
as mild.  Indeed, there was no indication that the Veteran had 
ever been incapacitated by his headaches to the extent that he 
was unable to perform activities of daily living.  

The Veteran did report that he tends to "lie in a quiet room or 
use an ice pack on his forehead to try to treat his headache," 
however, the Board finds that this does not rise to the level of 
a "prostrating" attack.  In short, none of the evidence of 
record indicates that the Veteran's headaches are manifested by 
prostrating attacks, which is a requirement for a higher rating 
under Diagnostic Code 8100.  Because there is no evidence of 
prostrating attacks, the Board finds that Diagnostic Code 8100 
cannot serve as a basis for an increased rating in this case.  
38 C.F.R. § 4.124a, Diagnostic Code 8100.

The Board has considered other potentially applicable diagnostic 
codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
There is no evidence of convulsive tics, paramyoclonus multiplex, 
Sydenham's or Huntington's Chorea, or neuritis, neuralgia, or 
paralysis of any of the cranial nerves.  See 38 C.F.R. §  4.124a, 
Diagnostic Codes 8100, 8103-8106, 8205, 8207, 8209- 8212, 8305, 
8307, 8309-8312, 8405, 8407, 8409-8412 (2009).  Accordingly, an 
increased evaluation for headaches is not warranted under 
alternative diagnostic codes.

The Board does not find evidence that the rating assigned for the 
Veteran's headaches should be increased for any other separate 
period based on the facts found during the entire appeal period.  
The evidence of record supports the conclusion that the Veteran 
is not entitled to additional increased compensation during any 
time within the appeal period.  As such, the claim must be 
denied.  The evidence in this case is not so evenly balanced as 
to allow application of the benefit-of-the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2009).

Extraschedular

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2006).  
The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that the Board is 
precluded by regulation from assigning an extraschedular rating 
under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).  Further, the Board must address 
referral under 38 C.F.R. §3.321(b)(1) only where circumstances 
are presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated 
that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

The Board has considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral for 
extraschedular consideration is not warranted in this case.

Ratings have been assigned that contemplate the disability and 
symptomatology of each manifestation of the Veteran's disability 
resulting from headaches.  There are no manifestations of the 
Veteran's headaches that have not been contemplated by the rating 
schedule and an adequate evaluation was assigned based on 
evidence showing the symptomatology and/or disability.  
Therefore, no referral for extraschedular consideration is 
required and no further analysis is in order.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in December 2006 and 
April 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court 
held that more specific notice was necessary for an increased 
rating claim, to include providing the applicable rating 
criteria.  However, Vazquez-Flores was recently overruled, in 
part, eliminating the requirement that such notice must include 
information about the diagnostic code under which a disability is 
rated, and notice about the impact of the disability on daily 
life.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  In 
any event, while not required, the Veteran was provided with the 
specific language of the diagnostic criteria in post-adjudicatory 
documents.

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran has not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, and 
has not argued that any error or deficiency in the accomplishment 
of the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.

ORDER

Entitlement to an evaluation in excess of 10 percent disabling 
for headaches is denied.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file indicates 
that additional action is needed.  Although the Board sincerely 
regrets the further delay, remands are necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.

TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a) (2009).  In exceptional circumstances, where the 
Veteran does not meet the aforementioned percentage requirements, 
a total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the United 
States Court of Appeals for Veterans Claims (Court) discussed the 
meaning of 'substantially gainful employment.'  In this context, 
it noted the following standard announced by the United States 
Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 
439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a 
total 'basket case' before the courts find 
that there is an inability to engage in 
substantial gainful activity. The question 
must be looked at in a practical manner, 
and mere theoretical ability to engage in 
substantial gainful employment is not a 
sufficient basis to deny benefits.  The 
test is whether a particular job is 
realistically within the physical and 
mental capabilities of the claimant.

Id.

The Court in Friscia v. Brown, 7 Vet. App. 294, 297 (1994) 
indicated that the Board may not reject a claim for a TDIU 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran can perform work that would produce 
sufficient income to be other than marginal.  As the Veteran is 
not currently working, there is an open question as to whether 
the Veteran's service-connected disabilities alone prevent him 
from performing work that would produce sufficient income to be 
other than marginal.

The Board notes that the RO requested examinations for the 
Veteran's service connected hearing loss, tinnitus, diabetes 
mellitus, headaches, and coronary artery disease in December 
2006.  The examiners were charged with describing the functional 
impairment and disabilities to which that impairment is 
attributable, and how that impairment impacted physical and 
sedentary employment.  

Pursuant to the request, a VA audiology examination was afforded 
the Veteran as well as VA examinations for his service-connected 
diabetes mellitus and headaches.  No other examinations, 
specifically for the Veteran's service-connected coronary artery 
disease, were conducted.  

The Board acknowledges that the examining audiologist, in a 
December 2006 examination, complied with the RO's request and 
provided an opinion as to how the Veteran's hearing disabilities 
impacted employment.  Similarly, in December 2006, an examining 
physician for the Veteran's headaches addressed how employment is 
affected due to the Veteran's headaches.  However, the examining 
physician in the diabetes mellitus examination from December 2006 
did not explain the occupational impact of the Veteran's diabetes 
mellitus, as requested.  The December 2006 examining physician 
merely noted that the Veteran was "not employed."  

Subsequent examinations for the Veteran's headaches and mental 
health were conducted in May 2009.  The examination for the 
Veteran's headaches was silent as to the effect on occupational 
functioning while the mental health examiner generally stated 
that the Veteran did not have any psychiatric symptoms that 
affected his employment functioning.

During a May 2010 personal hearing before the undersigned 
Veterans Law Judge, the Veteran testified that the primary reason 
for his unemployment was his heart condition.  He stated that he 
retired from the Boston Police Force after suffering a heart 
attack in 2003.  Hearing transcript at 2.  The Veteran also 
testified that in April 2003, his treating cardiologist noted 
that the Veteran had a few heart attacks in the past.  Hearing 
transcript at 3.  As indicated above, there is no examination of 
record providing a medical opinion as to how the Veteran's 
service-connected heart condition affects his ability to obtain 
or retain substantially gainful employment.  

Significantly, there is no medical opinion addressing all the 
Veteran's service-connected disabilities and their combined 
effect upon the Veteran's employability as a whole.

Thus, a VA examiner should generally address the extent of 
functional and industrial impairment due to the Veteran's 
combined service-connected disabilities.  See Gary v. Brown, 7 
Vet. App. 229 (1994).  

The examiner is specifically requested to address whether the 
Veteran's service-connected disabilities render the Veteran 
unable to engage in substantially gainful employment, supporting 
such opinion with reference to manifested symptomatology and 
limitations.  The examiner should be provided with a list of all 
of the Veteran's service-connected disabilities, and should 
discuss their effects, if any, upon the Veteran's employability.

Accordingly, the case is REMANDED for the following action:

1.	 The RO/AMC should obtain from the Boston 
Police Department a copy of any 
disability determination it has made for 
the veteran and a copy of the record upon 
which any such determination was based, 
including all pertinent medical 
records/examinations.  The Veteran should 
assist the RO/AMC with obtaining these 
records.


2.	Schedule the Veteran for a VA medical 
examination to determine the effects of 
all his current, service-connected 
disabilities on his employability.  The 
examiner should be provided with a list 
of all of the Veteran's service-connected 
disabilities.  The examiner should 
generally address the extent of 
functional and industrial impairment due 
to the Veteran's service-connected 
disabilities.  The claims file, along 
with a copy of this remand, must be made 
available to and thoroughly reviewed by 
the examiner.

Based on examination findings and other 
evidence contained in the claims file, 
the examiner must offer an opinion as to 
whether it is at least as likely as not 
that the Veteran is unable to obtain or 
maintain substantially gainful employment 
solely as a result of his service- 
connected disabilities.

The examiner also must consider the 
Veteran's education, experience, and 
occupational background in determining 
whether he is unable to secure or 
maintain gainful employment in light of 
his service-connected disabilities 
(standing alone).  The examination report 
must include a complete rationale for all 
opinions and conclusions expressed.

3.	The RO should then readjudicate the issue 
on appeal.  If either of the 
determinations remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
appellant should be given an opportunity 
to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


